ORDER
This court’s opinion filed December 19, 1974, 22 Ariz.App. 611, 529 P.2d 1205, 1206, held that “liability on the part of a private hospital may be predicated on the refusal of service to a patient in case of an unmistakable emergency, if the patient has relied upon a well-established custom of the hospital to render aid in such a case.” Hence, we decided that the case should proceed to trial for the development of those allegations which had been made, and if proven, would enable appellants to recover.
Appellees are wrong in their assertion that no allegation had been made regarding reliance. In appellants’ First-Amended Complaint, it was alleged that the “general public” knew and understood that appellee Copper Queen Hospital held itself out to the public as an emergency care facility. We hardly think it necessary that appellants redundantly claim they are members of the general public. Therefore, the allegation of reliance has been included from the start of the lawsuit.
We would also quarrel with counsel’s argument that our decision completely eliminates a private hospital’s choice in accepting patients. Our decision is limited to a very narrow circumstance — that one in which a private hospital itself has chosen *173to offer its emergency care services to all who need them. Our intention is not to change the common law rule in this state. However, we choose to give effect to those actions of private hospitals which tend to show their desire to erase the common law’s application as to them. Appellants, then, by their allegations, have stated a claim upon which relief can be granted.
It is therefore ordered that the motion for rehearing be denied.
LAWRENCE HOWARD, Chief Judge
HERBERT F. KRUCKER, Judge
JAMES D. HATHAWAY, Judge.